DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method and video coding apparatus comprising a processor configured to perform at least: at a first block, refining a first non-refined motion vector and a second non-refined motion vector to generate a first refined motion vector and a second refined motion vector; using one or both of the first non-refined motion vector and the second non-refined motion vector, predicting motion information of a second block, the second block being a spatial neighbor of the first block; and predicting the first block with bi-prediction using the first refined motion vector and the second refined motion vector; and determining a deblocking filter strength for the first block based at least in part on the first non-refined motion vector and the second non-refined motion vector. The closest prior art is directed towards Lim et al., (U.S. Pub. No. 2020/0280735 A1) and Chuang et al., (U.S. Pub. No. 2018/0041769 A1). Lim is discloses deriving a motion refinement candidate from among motion information of spatial neighboring blocks, motion information of a temporal neighboring block, predefined motion information, and motion information that most frequently occurs in a reference picture, performing a motion information refinement on the derived motion refinement candidate, and generating a prediction block of a current block by using the motion refinement candidate having undergone the motion information refinement. Chuang discloses a decoder-side predictor refinement technique is used to calculate a new motion vector for a current frame from the set of frames, wherein the new motion vector estimates motion for the current frame based on one or more reference frames. An existing motion vector associated with a different frame from a motion vector buffer is retrieved. The new motion vector is calculated based on the existing motion vector using a decoder-side motion vector prediction technique, such that the existing motion vector is in the motion vector buffer after calculating the new motion vector. However, when considering the teachings of Lim and Chuang, individually or in combination, fails to explicitly disclose the method or video coding apparatus as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486